On August 24, 2005, this court suspended respondent, Alexander Jurczenko, for a period of two years with one year stayed on conditions. On February 14, 2006, relator, Cuyahoga County Bar Association, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s August 24, 2005, order. On March 27, 2006, this court granted that motion and advised respondent to file a written response. Respondent did not file a response to the show cause order. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on July 18, 2006, at 9:00 a.m.